Citation Nr: 0008384	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-03 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for ankylosis of the 
cervical spine with compression of C5, status post fracture, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1963 to March 
1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing held at the RO on March 
11, 1998.  A transcript of that hearing is of record.  In 
November 1999, a videoconference hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  A 
transcript of that hearing is of record.

At the November 1999 hearing, the appellant raised a claim of 
entitlement to service connection for headaches, secondary to 
his service-connected ankylosis of the cervical spine.  The 
appellant stated that a VA physician, whom he identified by 
name, had told him that the headaches were due to his 
cervical disability.  The appellant's claim is referred to 
the RO for appropriate development.

REMAND

While the Board sincerely regrets the delay, further 
development is required before appellate consideration may 
proceed.

In this case, the RO provided two VA examinations to the 
appellant.  However, neither examination is adequate to rate 
the appellant's service-connected ankylosis of the cervical 
spine with compression of C5, status post fracture.  The 
examination reports do not describe the appellant's ankylosis 
of the cervical spine as favorable or unfavorable.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5287.  Further, although 
the examinations were conducted only one year apart, the 
earlier examination describes the appellant's musculature of 
the back as "adequate," while the later examination 
describes the musculature of the appellant's back as 
"atrophic."  It is unclear from the examination reports 
whether the muscles described relate to the appellant's 
cervical disability.  It is also unclear why there is a 
deterioration from adequate to atrophied in one year's time.  
Therefore, an adequate examination report must be obtained.  
See 38 C.F.R. 4.2 (1999) ("if the [examination] report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.").

At the November 1999 hearing, the appellant stated that he 
was treated regularly for his service-connected ankylosis of 
the cervical spine with compression of C5, status post 
fracture at the VA pain clinic.  The appellant stated further 
that he had been hospitalized two years previously for his 
cervical disability.  These records have not been obtained.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the appellant's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
must obtain the report of the VA hospitalization from 
approximately November 1997, and, while this case is in 
remand status, obtain all of the appellant's VA medical 
records for treatment from September 1996 to the present.

Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO should request the appellant's 
VA medical records for treatment since 
September 1996, to include all records 
maintained electronically, e.g., by 
computer, and on microfiche or paper, and 
to include a hospitalization report from 
approximately November 1997, when the 
appellant was treated for his cervical 
disability.  Associate all requests and 
records received with the claims file.

2.  The appellant should be afforded a VA 
examination to assess the severity of his 
service-connected ankylosis of the 
cervical spine with compression of C5, 
status post fracture.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
necessary tests and studies should be 
conducted.  The examiner is requested to 
describe any symptoms related to the 
appellant's service-connected disability.  
If the examiner makes findings or 
diagnoses that are not related to the 
appellant's service-connected ankylosis 
of the cervical spine with compression of 
C5, status post fracture, the examiner 
should so state.  The examiner is 
requested to state specifically whether 
the appellant's ankylosis is favorable or 
unfavorable and provide diagnoses for all 
cervical spine conditions related to the 
service-connected condition.  If any 
atrophy of the musculature of the back is 
associated with or attributable to the 
cervical spine disorder, the examiner 
should describe it as fully as possible, 
to include muscle groups and functions 
affected.  If the examiner uses an 
examination worksheet for the 
examination, a copy of the worksheet 
should be included with the examination 
report in order to lend meaning to the 
examiner's bare responses to the 
inquiries contained on the worksheet.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the examination report is 
inadequate to rate the veteran's cervical 
spine disorder, it should be returned for 
correction or completion.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board 
following appropriate appellate procedure.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


